Citation Nr: 1727056	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-08 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for tinea versicolor, rated as 30 percent disabling prior to May 1, 2014, and noncompensable thereafter, to include whether reduction from 30 percent to noncompensable, effective May 1, 2014 was proper.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which continued the 30 percent disability evaluation previously assigned for the Veteran's service connected tinea versicolor.

During the course of the appeal, the RO reduced the rating for the Veteran's tinea versicolor from 30 percent to noncompensable, effective May 1, 2014.  Although the Veteran did not specifically appeal this rating decision, the issue of whether an increased rating for the Veteran's tinea versicolor is on appeal.  In this regard, the Board observes that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Moreover, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  As such, the matter of whether the reduction was proper is inextricably intertwined with the issue of whether a higher rating is warranted and, in turn, is also currently before the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

This case was previously before the Board in March 2015 at which time it was remanded for additional development.


FINDINGS OF FACT

1.  A February 2014 rating decision reduced the disability rating for the Veteran's service-connected tinea versicolor from 30 percent to a noncompensable evaluation, effective May 1, 2014.

2.  As of May 1, 2014, the 30 percent disability rating for the Veteran's service-connected tinea versicolor had been in effect for more than five years.

3.  By May 1, 2014, the Veteran's tinea versicolor showed sustained improvement, with slight, if any, exfoliation, exudation or itching, on a nonexposed surface.

4.  Throughout the entire appeal period, the Veteran's tinea versicolor has not affected the Veteran's total body area and has not required more than topical treatment for symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a reduction in a disability rating for tinea versicolor have been met as of May 1, 2014.  38 U.S.C.A. §§, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.44, 4.118, Diagnostic Code (DC) 7806 (2002).

2.  The criteria for a disability rating in excess of 30 percent for the period from August 12, 2012 to April 30, 2014 for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7806 (2016).

3.  The criteria for a compensable disability rating for tinea versicolor have not been met as of May 1, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DC 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in August 2012.

Additionally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(i).  If no additional evidence is received within the 60 day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(i).  Here, VA sent a decision proposing the reduction and a notification letter in November 2013 that complied with the requirements of 38 C.F.R. § 3.105(e) and (i).  The Veteran did not provide any additional evidence and did not request a hearing within the applicable time, thus, the RO issued a February 2014 rating decision which set the effective date of the reduction as May 1, 2014.

Pursuant to VA's duty to assist in the development of a claim, VA associated with the file the Veteran's service treatment records, VA treatment records, private medical records and provided VA examinations in September 2012, March 2013, November 2013 and July 2015.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(3).  The VA examinations are adequate for evaluation of the claim.  The examiners interviewed the Veteran, conducted thorough physical examinations, recorded his history, laid factual foundations for the conclusions reached, and reached conclusions based on the Veteran's history and examination findings that are consistent with the record.  The Board finds that these examinations are adequate to accurately adjudicate the claim.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Reduction of Evaluation

Initially, the Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  38 C.F.R. § 3.105(e).  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and, will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R.
§ 3.105(i).  If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344 (2016); see also Brown v. Brown, 5 Vet. App. 413 (1993).  However, a readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).

In this case, a November 2013 letter provided the Veteran with appropriate notice of a proposed reduction of his tinea versicolor disability rating from 30 percent to noncompensable.  During the ensuing 60-day period, the Veteran did not provide any response, nor did he submit a request for a predetermination hearing.  In a February 2014 rating decision, the RO executed the proposed reduction, effective from May 1, 2014.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's tinea versicolor disability rating was procedurally in accordance with the notice provisions under 38 C.F.R. § 3.105.


Propriety of the Reduction of the 30 percent Rating Assigned for Tinea Versicolor

Records in the claims file show that service connection for tinea versicolor had been in effect since December 1993, at which time a noncompensable disability rating was assigned pursuant to the rating criteria.  An April 1997 rating decision increased the noncompensable rating to 10 percent, effective December 27, 1996.  A July 1999 rating decision increased the 10 percent rating to 30 percent, effective August 7, 1998.  The 30 percent disability rating was confirmed and continued by a February 2001 rating decision after a VA examination in January 2001 showed skin symptoms continued to warrant a 30 percent disability rating.  The pre-reduction 30 percent disability was undisturbed until the reduction at issue, which, as noted above, was effective from May 1, 2014.  Given these facts, the pre-reduction 30 percent disability rating was in effect for more than five years before it was effectively reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).

The Court of Veterans Appeals (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown, at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id. at 421.

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  However, the Board notes as set out above that the rating reduction and rating increase claims are inextricably intertwined in this case.  Although the Veteran did not specifically appeal the February 2014 rating decision that reduced the rating for tinea versicolor from 30 percent to noncompensable, effective May 1, 2014, the issue of an increased rating for this disability was on appeal.  As staged ratings are appropriate in any increased ratings claims in which distinct time periods with different ratable symptoms can be identified, and where there is no clear intent to limit the appeal to entitlement to a specific disability rating, the RO and the Board are required to consider entitlement to all available ratings for that disability.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the Board shall address both the reduction claim and the increased rating claim simultaneously. 

VA regulations provide special provisions for cases involving reductions of ratings that have been in effect for five years or more, as is the case here.  Pursuant to 38 C.F.R. § 3.344 (a), rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a).  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  38 C.F.R. § 3.344(a).  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a).  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a).  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).

The criteria for rating the Veteran's tinea versicolor has changed since the disability was first service connected.  More specifically, the criteria for rating skin disorders were revised effective August 30, 2002.  Thus, as discussed above, the change in the rating criteria alone cannot support a reduction in the rating of the Veteran's disability absent medical evidence that the condition has actually improved.  38 C.F.R. § 3.951(a).

The criteria that was in effect in August 1998, the effective date of the Veteran's increase from a 10 percent to a 30 percent rating for his tinea versicolor, provided for a noncompensable rating for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent evaluation was assigned for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation was warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent evaluation was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The evidence cited in the July 1999 rating decision which supported the initial increase from a 10 percent to a 30 percent disability rating was a September 1998 VA treatment record indicating the Veteran had been treated for tinea versicolor that had cleared up and then recurred.  The clinician noted an eruption on the Veteran's chest and arms which had been present for many years and treated with selenium without much help.  The clinician noted multiple salmon colored patches with scale, and a "spaghetti and meatballs" appearance of tinea versicolor.

In January 2001, the Veteran underwent a VA skin diseases examination.  The examiner noted that the Veteran continued to have problems with tinea versicolor and he reported it had gotten worse.  He reported that he was not using any treatment for it at the time of the examination because nothing seemed beneficial.  The Veteran reported that the condition became worse in the summer with pigmentation and itching becoming more prominent.  Physical examination revealed that the most prominent areas affected were the inframammary area on the right and left side of the chest; extending from the anterior axillary line across to the other side, 10 cm wide at widest point and 60 cm long.  Minimal involvement of the Veteran's back was observed.  The examiner diagnosed the Veteran with tinea versicolor, and opined that it was unlikely that the condition would improve since active treatment was not helpful and the condition had worsened with time.  Based upon these findings, the Veteran's 30 percent disability evaluation was continued in a February 2001 rating decision.

In August 2012, the Veteran submitted a claim for an increased evaluation for tinea versicolor.  New criteria for skin disabilities had become effective in August 2002.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  The new rating criteria for Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensable (0 percent disabling).  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

The Veteran was examined again in September 2012 in connection with his claim for an increased evaluation for tinea versicolor.  The Veteran reported a flare up of his tinea versicolor over the summer due to high heat and humidity.  He stated that he had the condition on his abdomen and his back.  He reported using medication for the condition.  The examiner noted that the Veteran had no scarring or disfigurement on his head, face or neck.  The Veteran had no benign or malignant skin neoplasms, and no systemic manifestations of the condition.  The examiner noted that the Veteran's only treatment for the condition was using ketoconazole shampoo.  The Veteran reported that he had not experienced any debilitating nor non-debilitating episodes due to any symptoms in the past year.  Physical examination revealed no visible skin conditions on the Veteran's body.  The examiner noted that the Veteran had no visible tinea versicolor on his abdomen, under his breasts, or on his back at the time of the examination.  The 30 percent disability evaluation was continued in a September 2012 rating decision.

The Veteran was provided with another VA skin disease examination in March 2013.  The examiner noted that the Veteran reported that he used hydrocortisone prior to his September 2012 VA examination and that his disability had now worsened.  The Veteran reported that he uses ketoconazole shampoo to treat his tinea versicolor.  The examiner noted that a review of the Veteran's medication list in the VA system showed he routinely filled prescriptions for ketoconazole shampoo.  The examiner noted that ketoconazole shampoo is a frequent topical medication for tinea versicolor, which in only a few instances has recurrence.  The Veteran stated he experienced recurrences particularly in the summer months.  He reported that the condition is generally present on his chest and abdomen and occasionally over the upper shoulder area.  He described pinkish red blotches that are slightly elevated and appear when it is hot and humid.  He reported that the breakouts are the worst in mid to late July when it is more hot and humid.  He stated that he uses the ketoconazole shampoo three to four times per week during the winter months when he has only a faint rash, and uses it daily in the summer when the condition is more active.  The examiner noted no scarring of the Veteran's head, face or neck; no benign or malignant neoplasms of the skin and no systemic manifestations.  The examiner noted that the Veteran treats the condition with ketoconazole shampoo which he uses on a constant or near constant basis.  Physical examination revealed no tinea versicolor on the Veteran's body.  The examiner noted the Veteran's skin was pale in color on his abdomen, chest and shoulders.  The examiner reported that the Veteran's skin was clear without erythema, urticaria, wheals, pustules, plaques, lichenification, striae, vesicles, bullae or other rash.  The examiner diagnosed tinea versicolor, mild and persistent, with waxing and waning course.  The examiner cited a dermatology textbook, Skin Disease Diagnosis and Treatment, stating "tinea versicolor is noted to be more prevalent in heat and humidity and may present with pruritus, it may very inactivity for years and may or may not disappear with advancing age.  The lesions may be inconspicuous and fair complexion individuals during the win[t]er (as was seen with this [patient] today.)  The upper trunk is the most commonly affected including the upper arms.  A common topical treatment is ketoconazole 2% shampoo."

The RO issued a decision in March 2013 which noted the March 2013 VA examiner's opinion which stated that the condition may improve.  The RO informed the Veteran that since there was a likelihood of improvement in his condition, the assigned evaluation was not considered permanent and was subject to future review.

The Veteran subsequently filed a VA Form 9, Appeal to the Board of Veterans Appeals, indicating that he wished to appeal this issue and stating that the medication for his rash was not working and that the rash was continuing.

In November 2013 the Veteran underwent a VA examination.  The examiner noted that the Veteran's claims file was reviewed in connection with the examination.  The examiner noted that the Veteran stated his tinea versicolor rash was quite severe over the past summer.  He reported that it was currently under "good control."  The examiner noted that the Veteran's condition seems to wax and wane, being worse in the summer months and better in winter.  His current treatment is topical - ketoconazole shampoo which he reported he uses on a constant or near-constant basis.  Physical examination revealed no scarring, or disfigurement of the Veteran's face, head or neck; no skin condition was observed on the Veteran's body.  The examiner noted that the Veteran exhibited no pertinent physical findings, complications, signs and/or symptoms related to tinea versicolor.  The examiner found no objective evidence of functional impact due to tinea versicolor. 

A rating decision issued in February 2014 effectuated the proposed reduction of the disability rating for the Veteran's tinea versicolor from 30 percent to noncompensable, effective from May 1, 2014.  The rating decision explained that the noncompensable evaluation was assigned pursuant to the old rating criteria for skin diseases which was used to assign the Veteran's 30 percent evaluation effective August 1998 and was based upon the Veteran's self-reported symptoms during the September 2012, March 2013 and November 2013 VA examinations and the findings of each examiner.  Thus, the Veteran's disability rating for tinea versicolor was reduced to a noncompensable rating.

The Veteran's service-connected tinea versicolor was reduced to a noncompensable disability evaluation pursuant to the old rating criteria for Diagnostic Code 7806, Eczema.  Pursuant to this criteria, a noncompensable rating is assigned for eczema with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent evaluation was assigned for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation was warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent evaluation was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The Veteran's representative also alleged in a December 2014 Appellant's brief that the Veteran's skin disability was more severe in the summer and that the Veteran was using prescribed medication on a near-constant basis.  The Veteran's representative contended that the Veteran's symptoms more closely approximated the criteria for a higher disability evaluation under the new criteria.

In March 2015, the Board remanded the claim on appeal for additional procedural and evidentiary development, including obtaining VA treatment records and affording the Veteran a VA examination to assess the current symptoms of his skin disability.  The VA outpatient treatment records associated with the file did not reflect recent treatment for complaints related to tinea versicolor, but did reflect prescriptions for ketoconazole shampoo.  Notably, there is no indication in the outpatient treatment records that the Veteran's tinea versicolor affects any area of his body or more than five percent of his exposed areas, or that it required any therapy treatment apart from topical medications.

Additionally, in response to the Board's March 2015 remand directives to schedule the Veteran for a VA examination during the summer months, or during an active stage of the disease, VA scheduled the Veteran for a VA examination in July 2015.  The VA examiner noted that she reviewed the claims file in connection with the examination.  The Veteran reported that his skin disability is worse in the summer than it is the rest of the year.  The Veteran stated that his "back is itching like crazy."  He reported that his chest was good, and that he used the shampoos on his chest daily and his chest "didn't bother him at all."  Physical examination revealed no tinea versicolor on the Veteran's abdomen.  The Veteran's back was noted to be lightly inflamed and totally without any appearance of tinea.  The examiner noted that the Veteran's arms were also clear.  The examiner provided an opinion in September 2015, in response to the Board's query as to whether or not there had been any change in the severity of the Veteran's skin condition since the August 2012 VA examination.  The examiner stated that she reviewed the November 2013 and July 2015 VA examination reports.  Notably, the Veteran reported that he used ketoconazole on a daily basis for his tinea versicolor, yet he did not have an active prescription for this shampoo.  The prescription was last filled on August 15, 2013.  The examiner opined that based on the facts that he had not filled his prescription in 2 years, he currently has no active prescriptions, and his skin was clear at the July 2015 examination, the severity of his skin condition appears to have improved markedly.  The examiner further noted that there is no mention of his tinea versicolor in his primary care treatment notes for the past year.  The examiner stated that there is no medical evidence to support active use of any medication to treat tinea versicolor.

While the Board is mindful of the aforementioned provisions under 38 C.F.R. § 3.344 (a), it concludes that the evidence indicates that the Veteran's tinea versicolor has shown sustained improvement.  In that regard, the January 2001 examination noted that the Veteran had tinea versicolor on his chest with minimal involvement of his back.  In contrast, the September 2012, March 2013 and November 2013 VA examinations, each of which appear to have been performed in as full, as complete, and as adequate a manner as the January 2001 VA examination was performed, showed that the Veteran's skin exhibited no signs or symptoms of any rash on his body.  Moreover, the Veteran was noted as not having any therapeutic treatment performed for his skin disability, apart from using ketoconazole shampoo.  Furthermore, since the September 2012 examination was performed during a time of year associated with warm weather, and the Veteran indicated that his skin disability symptoms were more pronounced in warm weather, it is logical to assume that his skin symptoms during the VA examination would have been more pronounced and apparent absent improvement to his skin disability.  Therefore, the Board determines that the September 2012, March 2013 and November 2013 VA examinations show improvement of the Veteran's disability.

The Board is also mindful that ratings on account of diseases subject to temporary or episodic improvement, such as many skin diseases, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  In this regard, the claims file includes statements from the Veteran in which he contended that his tinea versicolor had worsened, yet the September 2012, March 2013 and November 2013 VA examiners observed no skin disabilities at the time of the respective examinations.  On his March 2013 VA Form 9, the Veteran contended that his rash was worsening and continuing.

Thus, while the Board is cognizant that a skin disability like the Veteran's is not to be reduced on any one examination, it notes that all of the objective evidence of record clearly warrants the conclusion that the Veteran's skin disability showed sustained improvement during the September 2012 VA examination and since that time.  The Board places greater probative weight on the findings included in the reports of the September 2012, March 2013 and November 2013 VA examinations over the Veteran self-reported symptomology.  The VA examinations were conducted by objective trained observers who were specifically looking for the presence of the Veteran's skin disorder.  They did not find any.  The Veteran's self-reported symptomology was made when there was a chance for pecuniary gain for the Veteran.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Finally, there is nothing in the record to indicate that the improvement to the Veteran's skin will not be maintained under the ordinary conditions of life. Therefore, the Board finds, based on the preponderance of the evidence that the Veteran's tinea versicolor had improved by May 1, 2014, and, thus, the reduction of the 30 percent disability rating effective May 1, 2014 was proper.  38 C.F.R. § 3.344.

Entitlement to an Increased Rating for Tinea Versicolor prior to May 1, 2014

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.

The Veteran's claim for an evaluation in excess of 30 percent for the period from August 12, 2012 to April 30, 2014 for service-connected tinea versicolor will be pursuant to the criteria set forth in Diagnostic Code 7806, Dermatitis or eczema.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has thoroughly reviewed all the evidence associated with the Veteran's claims file as outlined above.  The medical evidence of record does not establish that, at any time during the appeal period, the Veteran's symptoms met the criteria for a 60 percent disability evaluation for tinea versicolor.  Symptoms of tinea versicolor have not been observed on the Veteran's body, nor has his condition required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran was provided with VA skin disease examinations in September 2012, March 2013, and November 2013.  As discussed previously, none of the Veteran's body areas is affected by his tinea versicolor.  Additionally, there is no evidence that he has used a systemic therapy such as corticosteroids or immunosuppressant drugs.  Rather, his VA treatment records show that up until August 2013 he was treating his tinea versicolor with ketoconazole shampoo.  He has not filled a prescription for the shampoo since that time.  There is no evidence that shows the condition affects his face, neck or hands, or any other exposed body areas.  While the Board acknowledges that the Veteran believes his condition is of a greater severity, he has not provided any evidence that his skin condition is worse than reported by the VA examiners.  The Board is bound by the rating criteria and cannot award a higher rating for symptoms that do not meet the rating criteria.  Therefore, an evaluation in excess of 30 percent for tinea versicolor for the period from August 12, 2012 to April 30, 2014 is not warranted.

Entitlement to a Compensable Rating for Tinea Versicolor subsequent to 
May 1, 2014

With regard to whether or not a compensable rating is warranted since May 1, 2014, the date of the reduction to a noncompensable evaluation, the Board notes that the July 2015 VA skin examination indicates the Veteran exhibits no symptoms of tinea versicolor on his body, including exposed areas.  His skin was observed to be clear at the time of the VA examination and the VA examiner noted his tinea versicolor had improved markedly.  The Veteran's outpatient treatment records were negative for treatment for his tinea versicolor.  Based on these findings and the Veteran's outpatient treatment records, there is no evidence that establishes a compensable evaluation is warranted for his tinea versicolor.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.



ORDER

The rating reduction for tinea versicolor from 30 percent to noncompensable, effective May 1, 2014, was proper.

A rating in excess of 30 percent for tinea versicolor for the period from August 12, 2012 to April 30, 2014 is denied.

A compensable evaluation for tinea versicolor since May 1, 2014 is denied.




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


